The plaintiffs filed their original petition in the district court on the 28th day of June, 1926. The defendants answered July 1, 1926. On the 23d day of November, 1926, the court dismissed the case for want of prosecution. The plaintiffs in error filed no motion for new trial, but after adjournment of court appealed from the order of dismissal by writ of error. No statement of facts is before us. Hence we have nothing by which we can review plaintiffs in error's nine propositions that the dismissal was a "flagrant abuse of discretion." Inherently, a trial court has the power to dismiss a pending cause for want of prosecution. Such an order can be reviewed and reversed where the discretion vested in the court has been abused, but without a statement of facts the court's discretion cannot be brought into review. Plaintiffs in error could have preserved the facts by a motion for new trial filed in term time, or by an independent suit to set aside the verdict of dismissal filed after adjournment, but neither of these methods was followed.
The Judgment of the trial court is affirmed.